Dodge, J.
The complaint in this case is extremely in-artificial, and departs widely from the requirement of sec. 2646, Stats. 1898, that it shall consist of “a plain and •concise statement of the facts constituting each cause of action, without unnecessary repetition.” Indeed, the com-jxLaint contains very Jew material facts, but ■ a wholly unnecessary amplification of evidentiary circumstances and declarations of third parties, from which presumptively the plaintiff expected the essential facts to be inferred. It is so long that we cannot feel justified in setting it forth at length. Therein it is alleged that the plaintiff, in September, 1899, purchased certain described premises from the defendant H. Q. Amberson for $300, and that said Amberson, for valuable consideration, in February, 1896, purchased the same from the defendant E. J". Asehenbrenner; that each of them made full warranty deed, and that they both represented to plaintiff that they had acquired perfect title and had such at the time of the conveyance to plaintiff, both in fact and of record; that plaintiff relied on said representations, and therefore did not examine the records; that she immediately took possession, and now holds it, and has expended some $2,000 in improvements thereon; that she has since discovered the entire falsity of the representations as to title, in that a certain “former owner,” viz., one La Fave, had made, executed, and delivered, about April, 1891, a mortgage for $300 to the appellant, the Chippeiua Valley Mercantile Company, duly executed and recorded, and still unsatisfied of record; that the defendants knew oí the existence of said mortgage and that it was a cloud, and that its presence upon *445the record has caused plaintiff great damage, for the reason that she has been unable to sell or raise money upon the premises; that the appellant refuses to satisfy the mortgage unless paid $600; that the defendants Amberson and Asch-enbrenner claimed and represented to plaintiff that the mortgage had been paid and ought to be discharged by the Chip-pewct, Valley Mercantile Company, and plaintiff alleges upon information and belief that the mortgage has been paid, and the evidence of such payment is in the possession of the defendant Amberson; that both Amberson and Aschenbrenner have failed and refused on demand to pay said mortgage and procure satisfaction, and have notified plaintiff that they would not reimburse her if she paid it. She then outlines her predicament of uncertainty as to whether she can recover from the defendants Amberson and Aschenbrenner if she pays the mortgage, suggesting, among other things, that she will become involved in a multiplicity of actions. She asserts that by reason of these facts she has no adequate remedy at law, and therefore “brings this action to remove the cloud from the title on the above-described real estate.” She then prays that the controversy between the defendants Amberson and Aschenbrenner and the. Chippewa Valley Mercantile Company bo tried, adjudged, and determined, and the amount due, if any, on the mortgage, be ascertained and fixed; that Amberson and Aschenbrenner be compelled by the judgment to pay tire amount due thereon, and procure a satisfaction thereof, “and that said mortgage may be canceled and discharged of record.” She also demands damages in the sum of $1,000 against Amberson and Aschen-brenner.
The demurrer is a general one, merely complaining that the complaint, as against appellant, does not state facts sufficient to constitute a cause of action. The apparent confusion, therefore, of a tort action for deceit with some sort of general equitable interpleader is not raised by the demur*446rer, and need not be considered. Doubtless, a large part of tbe verbiage of tbis complaint might be obnoxious to a motion to strike out as redundant. Possibly some of tbe allegations wbicb approximate more nearly to statements of material facts might have justified a motion to make more specific. But those questions are not before us. Can we, by a liberal construction, spell out of tbis mass of narrative tbe assertion of enough facts to constitute any cause of action against tbe appellant? Plaintiff now characterizes her action as one to quiet title and remove a cloud, seemingly conceding that as to tbis appellant she has not stated any other. Tbe elements of such action, as required by see. 3186, Stats. 1898, are that tbe plaintiff shall have legal title and be in possession, unless tbe land is vacant and unoccupied; or, not having such title or possession, shall be tbe owner or bolder of some lien or incumbrance, and that tbe defendant makes some claim thereto. It must be conceded that a claim to the land by tbe appellant is alleged, as also is plaintiff’s possession; and tbe prayer, amongst other things, does ask tbe cancellation and removal of appellant’s apparent claim. Tbe remaining question, however, whether plaintiff alleges herself to have a legal title, is much more doubtful. She nowhere alleges, in terms, either that she owns the land or that Amberson or Aschenbrenner, from whom she claims conveyances, did so>. True, respondent’s counsel pretends to quote a sentence from the’complaint alleging that Aschen-brenner at the time of his conveyance to Amberson, was well .seised in fee simple. This quotation is borne out by the printed “case,” but reference to the original complaint shows that the only allegation is that he agreed with Amberson, by his deed, that he was so seised. The assertion that one made to another a deed of land certainly falls far short of any allegation that the latter owns it, unless ownership in the .grantor be declared. Multiplication of such conveyances is like multiplication of the mathematical zero. It does not *447increase tbe result. Nor can tbe allegation that each deed contained a warranty of title vary the conclusion, especially when., as in tbe complaint before us, tbe plaintiff declares that such warranty is wholly false. If plaintiff claims that she has any title to tbe premises in question, nothing could have been easier than to say so. Her evasion of that statement and substitution of various persuasive circumstances suggests absence of any title. One knowing that he had no ownership might yet truthfully make all the allegations contained in this complaint. We are .convinced that it is not reasonably possible to construe this pleading as alleging any legal title in the plaintiff; hence, as it does not pretend to" allege any lien in her, it fails to set forth any cause of action for relief against the appellant by way of removing its mortgage as a cloud on the plaintiff’s title, either under sec. 3186, Stats. 1898, or at the common law. Such is the only cause of action which respondent makes any claim to have stated, and we ¿o not feel called upon to search further to sustain a complaint insufficient to state the cause of action which plaintiff is confessedly seeking to maintain.
By the Court. — Order reversed, and cause remanded with directions to sustain appellant’s demurrer.